SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

861
KA 10-01984
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND PERADOTTO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

STACEY R. CASTOR, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BIANCO LAW OFFICE, SYRACUSE (RANDI JUDA BIANCO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Onondaga County Court (Joseph E. Fahey, J.), dated August 12,
2010. The order denied the motion of defendant pursuant to CPL 440.10
seeking to vacate the judgment convicting her of murder in the second
degree, attempted murder in the second degree and offering a false
instrument for filing in the first degree.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law and the matter is remitted to Onondaga
County Court for a hearing on the motion in accordance with the same
Memorandum as in People v Castor ([appeal No. 1] ___ AD3d ___ [Oct. 5,
2012]).




Entered:    October 5, 2012                        Frances E. Cafarell
                                                   Clerk of the Court